Aetos Capital Hedge Fund of Fund Allocation Number of Managers 22Median Position Size 4.5%Maximum Position Size 9.4% Number of Strategies 3Average Position Size 4.3%Top 20 Holdings 99.7% Strategy Allocation1 Equity Hedged: 82% Short-biased Equity: 8% Directional Equity: 10% Product Name:Aetos Capital Long/Short PortfolioAs of February 28, 2010 ProductDescription:The Aetos Capital Long/Short Portfolio is a tactically allocated portfolio comprised of allocations toAetos Capital’s 1940 Act SEC-registered Hedge Funds of Funds, designed to provide U.S. andOffshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach tostrategy allocation, manager selection and portfolio monitoring where risk management is integrated inevery step. As of March 1, 2010: Investment Returns: As of 2/28/10: Aetos CapitalLong/ShortPortfolio2 90-DayTreasury Bills Barclays CapitalAggregate Index S&P 500DRI Index MSCIWorldIndex 1 Year Annualized Return 3.65% 0.13% 9.33% 53.61% 54.31% 3 Year Annualized Return -0.30% 1.67% 6.19% -5.67% -6.71% 5 Year Annualized Return 3.03% 2.65% 5.36% 0.38% 1.27% From Inception through 2/28/10: Average Annualized Return 4.13% 2.20% 5.14% 4.59% 6.21% Annualized Standard Deviation 5.09% 0.48% 3.92% 15.44% 16.53% Sharpe Ratio 0.38 - 0.75 0.15 0.24 Largest Calendar Qtr. Drawdown -9.53% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.07 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
